DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 15-16, 18, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6-9, 11, 13, 15-18, 20, 21, 24, 25, 26 and 27 of U.S. Patent No. 10,638177. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:
Current Application 16/860026
Patent 10,638177
Claims 1, 8 and 15: An apparatus to determine media presentation sessions based on tuning session data, the apparatus comprising: a receiver to obtain a first tuning session duration indicative of an amount of time between channel changes of a first media presentation device at a first media presentation location; and a presentation session estimator to: select a model from storage, the model selected based on a match of the first tuning session duration and a second tuning session duration, the model including a relation between the second tuning session duration and a first presentation session duration of media presented on a second media presentation device at a second media 


Claims 2 and 21: The apparatus of claim 1, wherein the first tuning session duration and the first presentation session duration are received from a metering device.
Claims 3, 10 and 18: The apparatus of claim 1, wherein the first presentation session duration includes data related to when the second media presentation device is powered on.
Claim 6, 15 and 25: The apparatus of claim 1, wherein the first presentation session duration includes data related to when the first media presentation device is powered on.
Claim 4, 11 and 19: The apparatus of claim 1, wherein the first presentation session duration includes data related to when a user is present at a location of the second media presentation device.
Claims 7, 16 and 26: The apparatus of claim 1, wherein the first presentation session duration includes data related to when a user is present at a location of the first media presentation device.

Claim 9, 18 and 27: The apparatus of claim 1, wherein estimating the second presentation session duration is based on the first presentation session duration, the second presentation session duration including at least one of a first presentation session within tuning data, a last presentation session within the tuning data, or a total presentation session within the tuning data.
Claim 6 and 13: The apparatus of claim 1, wherein the model incudes at least one of a conditional probability, an expected value, a frequency distribution, or a cumulative distribution based on the first presentation session duration.
Claims 4, 13 and 24: The apparatus of claim 3, wherein the model includes a cumulative distribution based on the first presentation session duration.

Claims 8 and 17: The apparatus of claim 1, wherein the second media presentation device is a set top box.


The differences between a claim in the examined application compared to a claim in the conflicting patent is the limitation: "estimating a second presentation session duration of media presented within the second tuning session duration; and means for presenting a report including the second presentation session duration" The reasons for concluding that the invention defined in the claim at issue would have been an obvious variation of the invention defined in a claim in the conflicting patent. The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 12 and 20 cite: “the second presentation session duration including at least one of a first presentation session within the tuning session data, a last presentation session within the tuning session data, or a total presentation session within the tuning session data” It is not clear what the difference between first presentation session data and first presentation session is because the specification prescribes in paragraph 17 that: “…first tuning session with the first presentation session data” It is not clear how “the second presentation session duration” including “a first presentation session within the tuning session data” or “a last presentation session within 
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 10, 11, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3, 10 and 18 cite: “the apparatus of claim 1, wherein the first presentation session duration includes data related to when the second media presentation device is powered on” It is not clear how the 
Claims 4, 11 and 19 cite: “the first presentation session duration includes data related to when a user is present at a location of the second media presentation device” This limitation was not found in the specification in the way cited by the claims shown above. The closest paragraph in the specification is paragraph 24 citing: “the second media presentation location 110 may include a second plurality of media presentation locations 110”
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vinson (USPPGPub N 20130247081, referred to as Vinson).
Regarding claims 1, 8 and 15: 
An apparatus to determine media presentation sessions based on tuning session data, the apparatus comprising: 
Vinson teaches a receiver to obtain a first tuning session duration indicative of an amount of time between channel changes of a first media presentation device at a first media presentation location, (Vinson, the tuning events can represent, channel changes, [0028] wherein a program "length" can be defined by duration, time, presentation period or other reference to a time interval in which content is broadcast to an end user and the corresponding tune data is collected by a client device associated with that end user, [0053]); and 
a presentation session estimator to: 
Vinson teaches select a model from storage, (Vinson, Fig. 4B), the model selected based on a match of the first tuning session duration and a second tuning session duration, (Vinson, viewership associated with a particular program being analyzed may be obtained and compared with the curve 400, [0055] and selecting module presents two presentations 412 and 414, [0058], Fig. 4B), the model including a relation between the second tuning session duration and a first presentation session duration of media 
Regarding claims 2, 9 and 16: 
Vinson teaches the apparatus of claim 1, wherein the second tuning session duration and the first presentation session duration are received from a metering device, (Vinson, measuring audience engagement with a program based on the time a user spends viewing the program, [0018], [0024] wherein clients 120 may transmit the tune data directly to the system for measuring audience engagement 102, [0034], [0037], Fig. 1/items 102 and 120).
Regarding claims 3, 10 and 18: 
Vinson teaches the apparatus of claim 1, wherein the first presentation session duration includes data related to when the second media presentation device is powered on, (Vinson, a predetermined event may trigger the transmission of tune data, for example, when the client device is 
Regarding claims 4, 11 and 19: 
Vinson teaches the apparatus of claim 1, wherein the first presentation session duration includes data related to when a user is present at a location of the second media presentation device, (Vinson, the tune data is collected for the content provider 114 by clients 120, located in different locations, and mobile smartphone 106, that receives television over a wireless network including software client 120 collecting tuning data, [0028]-[0029], [0031]-[0032], Fig. 1).
Regarding claims 5, 12 and 20:
Vinson teaches the apparatus of claim 1, wherein the presentation session estimator is to estimate the second presentation session duration for the tuning session data based on the first presentation session duration, the second presentation session duration including at least one of a first presentation session within the tuning session data, a last presentation session within the tuning session data, or a total presentation session within the tuning session data, (Vinson, the curve generator module 204 analyzes tune data for various programs to determine an average percentage of a program viewed by an audience over the length of the analyzed programs wherein the "viewership" of a program, calculated as the total viewing seconds, [0040] and for example, the tune data indicates that viewer A 
Regarding claims 6 and 13: 
Vinson teaches the apparatus of claim 1, wherein the model incudes at least one of a conditional probability, an expected value, a frequency distribution, or a cumulative distribution based on the first presentation session duration, (Vinson, the curve generator module 204 generates a regression curve based on historical viewership data calculated using previously-stored tune data, [0040], [0049], [0054] wherein regression analysis is a set of statistical processes for estimating wherein the most common form of regression analysis is linear regression allowing to estimate the conditional expectation (or population average value) of the dependent variable when the independent variables take on a given set of values, see Wikipedia. 
Regarding claim 7: 
Vinson teaches the apparatus of claim 1, wherein the first media presentation device is a set top box, (Vinson, Fig. 1/ item 118).
Regarding claim 14: 
Vinson teaches the non-transitory computer readable medium of claim 8, wherein the instructions, when executed, cause the machine to combine 
Regarding claim 17: 
Vinson teaches the method of claim 15, wherein the model is determined based on the second tuning session duration, (Vinson, the curve 400 represents the average percentage of a program viewed by an audience, i.e., "viewership" (y-axis) for a variety of program lengths (x-axis). Depending on the length of the programs being measured by the system, the x-axis, defining the program length, can be measured in various increments wherein the module, curve 400 represents the second tuning session duration, [0053], Fig. 4A).
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.